Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. 2014/0223836A1), in view of Lyons et al. (U.S. 2012/0222364A1). 
Regarding claim 5, Shen et al. disclose a method for manufacturing a knife (cutter assembly of fig. 4C-4D) of a rock-cutting tool (drill bit seen in figure 1), the method comprising: preparing diamond pellets (46) with a powder containing tungsten, carbon and cobalt (refer to paragraphs 0050 and 0058: the carbide substrate/ rear diamond impregnation layer 43 may comprise composite material such as tungsten carbide and a metal binder, such as cobalt); 2Att'. Docket No.: KIRKPATRICK-001-US 
preforming (see fig. 4C; also refer to para 0059: the substrate 43 may be made by mixing diamond particles with WC and Co powder) a diamond impregnation layer (43 may be formed in a mold refer to para 0038); sintering (refer to paragraphs 0019, 0050, 0059) the preformed diamond impregnation layer (43) to set one or more diamond particles (46; para 0059); 
obtaining a surface (42) with flush diamonds (45); depositing a layer of diamond powder (49) on said surface (42; refer to para 0076); and converting the layer of diamond powder (49) into a layer of polycrystalline synthetic diamond (48) covalently bonded to said flush diamonds (45; diamond to diamond bond between 45 and 48. Diamond has a covalent structure so the bonding will involve covalent bonding).  
Shen et al., further teach machining the upper surface (42) to obtain a non-planer surface (refer to para 0038). 
However, Shen et al., in the embodiment of fig. 4C fail to teach that the upper surface is planer. 
Shen et al., in the embodiment of fig. 2 teach that the upper surface may be planar or non-planner (see figs. 2A, 2B, and refer to para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 4C of Shen et al. to have the upper surface of the diamond impregnation layer be planar or non-planar by machining, as taught in para 0048, for the predictable result of attaching the front layer of polycrystalline synthetic diamond to the rear diamond impregnation layer. 
However, Shen et al. fail to teach preforming a diamond impregnation layer by cold pressing said diamond pellets. 
Lyons et al. teach a method or manufacturing a knife of a rock-cutting tool (see fig. 8-10) comprising cold pressing a plurality of particles (124, 126, 128, 129) in a mold (122) to compact the plurality of particles (refer to para 0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the HPHT method of Shen et al. with cold pressing the diamond pellets, as taught by Lyons et al. for the purpose of design optimization during the process of manufacturing a polycrystalline cutting element. 
Regarding claim 6, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 5 above; Shen et al. further disclose wherein each pellet (46) contains only one diamond particle (see fig. 4C, 4D).  
Regarding claim 7, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 5 above; Shen et al. further disclose wherein the sintering of the diamond impregnation layer (11) is done by a hot isostatic method (refer to paragraphs 0006 and 0039: high temperature, high pressure). 
Regarding claim 8, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 5 above; Shen et al. further disclose wherein the conversion of the layer of diamond powder (49) into a PSD layer (48) is catalyzed by cobalt (para 0064: metal catalyst such as cobalt provided in the form of powder and mixed with diamond grains may promote diamond to diamond bonding).  
Regarding claim 9, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 5 above; Shen et al. further disclose PCD cutting elements may be machined to include a planar surface oriented so that each cutting element includes a linear cutting edge (refer to para 0048). 
Regarding claim 10, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 5 above; Shen et al. further disclose a rock-cutting tool with knives (3) manufactured according to the method of claim 5, the rock-cutting tool (drill bit seen in figure 1) comprising: at least one front layer (48) of polycrystalline synthetic diamond (refer to paragraphs 0066 and 0076: the PCD may be synthetic diamond); 
a rear diamond impregnation layer (43) with diamond particles (45, 46; refer to para 0058) and bonding cobalt (refer to paragraphs 0050 and 0058: the carbide substrate/ rear diamond impregnation layer 43 may comprise a metal binder, such as cobalt), wherein the PSD layer (48) is supported directly, along an interface (42), on the diamond impregnation layer (43) whose interface surface (42) is non-planar by machining (refer to para 0038) and on which diamond particles (45) are flush (see fig. 4C), and wherein the flush diamond particles (45) of the impregnation layer (43) are covalently bound diamond to diamond bond between 45 and 48. Diamond has a covalent structure so the bonding will involve covalent bonding) with the polycrystalline synthetic diamond (48).  
However, Shen et al., in the embodiment of fig. 4C fail to teach that the upper surface is planer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 4C of Shen et al. to have the upper surface of the diamond impregnation layer be planar or non-planar by machining, as taught in para 0048, for the predictable result of attaching the front layer of polycrystalline synthetic diamond to the rear diamond impregnation layer. 
Regarding claim 12, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 10 above; Shen et al. further disclose wherein the diamond particles (45, 46) of the diamond impregnation layer (43) are distributed homogeneously and are not in contact with one another (see fig. 4C, 4D).  
Regarding claim 13, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 10 above; Shen et al. further disclose wherein the diamond impregnation layer (43) comprises tungsten carbide (refer to para 0050).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. 2014/0223836A1), in view of Lyons et al. (U.S. 2012/0222364A1) as applied to claim 10, and further in view of Scott (U.S. 8,851,208B2).
Regarding claim 11, the combination of Shen et al. and Lyons et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Shen et al. and Lyons et al. fail to teach wherein it is provided to alternate diamond impregnation layers and PSD layers. 
Scott discloses a rock-cutting tool (60, fig. 6) with knives (10, see fig. 3, 6, and refer to col. 5 lines 30-32) comprising at least one front layer (20) of polycrystalline synthetic diamond (refer to abstract and col. 3 lines 44-48), a rear diamond impregnation layer (30, 40); wherein it is provided to alternate diamond impregnation layers (fig. 5: upper surface layer of 30 and 120 or lower surface of 140) and PSD layers (120, 140. Also see fig. 4, 4A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shen et al., Lyons et al.,  and, Scott before him or her, to alternate diamond impregnation layers and PSD layers, as taught by Scott, for manufacturing multiple knives of the rock-cutting tool at the same time.
Response to Arguments
Applicant's arguments filed on 06/20/2022 have been fully considered but they are not persuasive. 
Regarding claim 5, applicant’s arguments with respect of Moreno are moot because Moreno has not been used in this rejection. 
With regards to Shen, applicant states that the whole concept relies on a non-planar surface and therefore fails to teach machining the sintered diamond impregnation layer until obtaining a planar surface with flush diamonds. Examiner respectfully disagree. Shen et al., in the embodiment of fig. 2 teach that the upper surface may be machined to be planar or non-planner with flush diamonds (21; see figs. 2A, 2B, and refer to para 0048-0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672